725 N.W.2d 52 (2006)
Amelia HOSEY, Plaintiff-Appellee,
v.
Chantay Starghill BERRY, Defendant-Appellant.
Docket No. 131213, COA: No. 257709.
Supreme Court of Michigan.
December 29, 2006.
On December 14, 2006, the Court heard oral argument on the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.